By the Court.
The report in these cases was filed on the twenty-seventh day of December, 1926. The order for *37printing the record was not given until the eighth day of February, 1927. Thereafter there was no unreasonable delay. But we are compelled to say that the report was not entered “as soon as maybe” within the meaning of those words in G. L. c. 231, § 135. Silverstein v. Daniel Russell Boiler Works, Inc. 254 Mass. 137. Mazzuchelli v. Seretto, 254 Mass. 159. West v. Johnson, 254 Mass. 161. Crawford v. Roloson, 254 Mass. 163.
It may be added that no error is discovered in the action of the Superior Court.

Report dismissed.